Name: Commission Regulation (EEC) No 1962/80 of 24 July 1980 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1542/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /14 Official Journal of the European Communities 25. 7 . 80 COMMISSION REGULATION (EEC) No 1962/80 of 24 July 1980 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1542/79 Commission Regulation (EEC) No 1 542/79 of 24 July 1979 (5) should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (l ), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coeffi ­ cients expressing the relative size of the pig popula ­ tion of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3), as amended by Directive 79/920/EEC (4) ; Whereas, in view of the results of the census of December 1979, the weighting coefficients fixed by HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 1 542/79 is hereby repealed. Article 3 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 282, 1 . 11 . 1975, p. 1 . (*) OJ No L 171 , 28 . 6. 1978 , p. 19 . P) OJ No L 223, 16 . 8 . 1976, p. 4. ( «) OJ No L 281 , 10 . 11 . 1979, p. 41 . (s ) OJ No L 187, 25. 7. 1979, p. 5 . 25. 7. 80 Official Journal of the European Communities No L 191 / 15 ANNEX Coefficients to be used in calculating the Community market price for pig carcases Belgium Denmark Germany France Ireland ' Italy Luxembourg Netherlands United Kingdom 6-7 12-7 29-7 13-9 1-5 11-7 01 13-3 10-4